Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2427
                       Lower Tribunal No. 19-21027
                          ________________


                            Birol Ozyesilpinar,
                                 Appellant,

                                     vs.

                               Hassan Jalali,
                                 Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Christine
Bandin, Judge.

     Bartlett Legal, PLLC, and Philip Bartlett, for appellant.

     BickmanLaw, PLLC, and Joshua Bickman, for appellee.


Before LINDSEY, MILLER, and LOBREE, JJ.

     LINDSEY, J.
         Appellant Birol Ozyesilpinar appeals from a Final Judgment of

Injunction for Protection against Stalking Violence entered in favor of

Appellee Hassan Jalali. Because the record is insufficient to establish a

minimum of two incidents of stalking, we reverse the permanent injunction.

    I.      BACKGROUND

         Ozyesilpinar is the owner of a condominium unit in the Ocean Five

Condominiums. Jalali is the president of the condominium association. In

June 2019, the association filed an action against Ozyesilpinar seeking, inter

alia, to enjoin her from engaging in short-term rentals of her unit. 1 According

to Jalali, this caused Ozyesilpinar to retaliate, giving rise to Jalali’s underlying

Petition for Injunction for Protection Against Stalking.

         In support of his Petition, Jalali listed six incidents comprised of emails,

phone calls, and personal contact—mostly with third parties—that he alleged

amounted        to   stalking,   cyberstalking,    and   harassment. 2        These



1
  Prior to the June 2019 action, a dispute between Ozyesilpinar and a
prospective short-term rental tenant from England went viral.               The
prospective tenant sued Ozyesilpinar in November 2019, alleging racist and
discriminatory conduct. This action remains pending. Although Jalali
attempts to inject the unsavory allegations of this incident into this case,
Ozyesilpinar’s behavior towards the prospective tenant has nothing to do
with whether the statutory elements of stalking are satisfied as to Jalali.
2
  Specifically, Jalali alleged the below listed instances of stalking,
cyberstalking, and harassment, though there was less than complete

                                           2
testimony during the evidentiary hearing as to these allegations; some were
not mentioned at all.

           • “First, on or about August 11th, 2019, [Ozyesilpinar]
             emailed three (3) of [Jalali’s] business associates,
             writing [Jalali] had been ‘arrested for gold
             smuggling.’”

           • “Also on August 11th, 2019, [Ozyesilpinar]
             telephoned two (2) of [Jalali’s] employees and left
             voicemails telling the employees [Jalali] had been
             ‘arrested and jailed for gold smuggling’ and how this
             is ‘great news’ and how [Jalali] should bring
             ‘souvenirs’ and wondering ‘how did he eat while he
             was in Jail.’”

           • “On or about August 12th, 2019 [Ozyesilpinar]
             approached two (2) business contacts of [Jalali] to
             tell them [Jalali] had been arrested and jailed for
             smuggling gold and funding terrorist organizations.”

           • “On or about August 12th, 2019, [Ozyesilpinar]
             emailed ten (10) of [Jalali’s] business associates
             again [that Jalali] was a gold smuggler and
             insinuating [Jalali] has been the victim of prison
             rape in Colombia.”

           • “On or about August 16th, 2019 [Ozyesilpinar]
             emailed seven (7) City of Miami Beach officials and
             employees again alleging [Jalali] was under
             investigation by the FBI for money laundering, gold
             smuggling and funding terrorists and that certain
             employees of the City of Miami Beach were part of
             [Jalali’s] criminal enterprise.”

           • “On or about September 10th, 2019 [Ozyesilpinar]
             contacted three (3) of [Jalali’s] business associates
             telling the business associates [Jalali] ‘served
             prison time but did not bring us a souvenir’ and

                                     3
communications were largely related to allegations of Jalali being involved in

gold smuggling in Colombia.

        In September 2019, the lower court granted Jalali a temporary

injunction.    In November 2019, the court conducted a final hearing to

determine whether to issue a permanent injunction.          At the injunction

hearing, the court heard testimony regarding the following incidents: 3

     • An employee of a gelato shop inside Ocean Five testified that
       Ozyesilpinar unexpectedly approached her one day and told her Jalali
       had been arrested for gold smuggling and to “take a look online. It is
       all over the internet.”

     • Jalali testified that Ozyesilpinar sent him and several others an email
       on August 12, 2019, referencing Jalali’s alleged gold smuggling in
       Colombia and the short-term rental dispute between Ozyesilpinar and
       a prospective tenant from England. Jalali also testified about two
       incidents not alleged in his petition, a Tripadvisor review 4 of Ocean
       Five allegedly written by Ozyesilpinar and a Facebook post, both of
       which state that Jalali had been arrested in Colombia for gold
       smuggling.



               threatening the business associates with the gold
               smuggling ‘profits being transferred to Libya to
               terrorist organizations’ …. and that the contacted
               business associates ‘knew about this and are bad
               actors as well.’”
3
 Jalali called several witnesses, each of whom was asked if they feared
Ozyesilpinar. The trial court correctly disregarded this evidence: “I am not
considering who else was in fear of her because that is not something that I
can consider.”
4
    Ozyesilpinar denied writing the Tripadvisor review.

                                        4
  • The office manager of Ocean Five testified about an August 11, 2019
    voicemail from Ozyesilpinar asking him why he never told her that
    Jalali was arrested in Colombia for smuggling gold.

  • The front desk clerk at Ocean Five testified that he received a phone
    call from Ozyesilpinar on August 11, 2019, informing him that Jalali had
    been arrested for smuggling gold in Colombia and asking if Jalali had
    sent him any gold as a souvenir.

  • The secretary of the Ocean Five Condominium Association testified
    that he receives a lot of emails from Ozyesilpinar, including emails that
    Jalali should not serve on the board.

     Ozyesilpinar’s position was that she had a legitimate concern that the

president of her condominium association was engaged in illegal activities.

On cross-examination, Jalali testified that although he was not arrested in

Colombia, he was under investigation by the Colombian government for

investments he made in a company that had licenses to mine gold. Other

witnesses, such as the office manager and the secretary, agreed on cross-

examination that Ozyesilpinar could have legitimate reasons for asking

whether Jalali was under criminal investigation.

     The court found that Jalali and Ozyesilpinar “had a very tumultuous

relationship” from day one and that there were no innocent parties. The court

also partially agreed with Ozyesilpinar, finding that “in the very beginning

there [were] a lot of legitimate reasons why you were sending e-mails about

the building and about the safety of the building and everything else[.]”




                                     5
However, the court also found that despite Ozyesilpinar’s legitimate

concerns, “it took a turn at some point.”

        The court ultimately entered a permanent injunction based on two

incidents. The first was the August 12, 2019 email to Jalali (and others) that

referenced Jalali’s alleged gold smuggling in Colombia and the short-term

rental dispute between Ozyesilpinar and a prospective tenant from England.

The court found that this email was “inflammatory” and not sent for a

legitimate purpose. Ozyesilpinar agreed.

        The trial judge also mentioned Ozyesilpinar’s conversation with the

gelato shop employee. But when Ozyesilpinar insisted the conversation

never took place, the court turned to what it considered to be the only

remaining incident: “So I am left with the Facebook post.” The post reads in

its entirety as follows: “OWNER OCEAN FIVE HOTEL LLC ARRESTED IN

COLOMBIA IRANIAN GOLD SMUGGLER HASSAN BIDGOLI JALALI[.]”

The post also included a link to an article, presumably about gold smuggling,

from insightcrime.org. 5      The court concluded that the post “[i]s not a

legitimate purpose. That is a problem.”

        Based on the August 12, 2019 email and the Facebook post, the trial

court issued a permanent injunction against Ozyesilpinar and ordered her to


5
    The contents of this article are not part of the record.

                                          6
have “no contact” with Jalali either directly or indirectly. And given that both

parties owned units in the same building, the trial court attempted to draft an

order that did not “deprive [Ozyesilpinar] from her due process rights to be in

the condominium and use of the common areas.” The written order does not

specify the two incidents that support the injunction, nor does it make any

findings with respect to the statutory elements for stalking. Ozyesilpinar

timely appealed.

   II.     ANALYSIS

         We review the trial court’s factual findings for competent substantial

evidence. See Stone v. McMillian, 270 So. 3d 510, 512 (Fla. 1st DCA 2019)

(“A trial court’s imposition of [an injunction for protection against stalking] is

reviewed for abuse of discretion and must be supported by competent,

substantial evidence.” (citing Pickett v. Copeland, 236 So. 3d 1142, 1143–

44 (Fla. 1st DCA 2018))); see also Philip J. Padovano, 2 Fla. Prac., Appellate

Practice § 19:5 (2021 ed.) (“If an injunction rests on a finding of fact it will be

reviewed by the competent substantial evidence test.”). Legal sufficiency of

the evidence to justify an injunction is reviewed de novo. Picket, 236 So. 3d

at 1144 (citing Wills v. Jones, 213 So. 3d 982, 984 (Fla. 1st DCA 2016)).

         Section 784.0485(1), Florida Statutes (2020), creates “a cause of

action for an injunction for protection against stalking.” As defined by section



                                        7
784.048(2), “[a] person who willfully, maliciously, and repeatedly follows,

harasses, or cyberstalks another person commits the offense of stalking . . .

.” See Washington v. Brown, 300 So. 3d 338, 340 (Fla. 2d DCA 2020) (“We

interpret section 784.0485 with reference to the definitions found in section

784.048, which makes stalking under certain conditions a criminal offense,

and refer to section 784.046 (providing for protective injunctions for victims

of repeat violence) and the cases interpreting that statute for guidance.”).

      “Hence, to warrant issuance of a stalking injunction, the record must

establish that the respondent either ‘followed,’ ‘harassed,’ or ‘cyberstalked’

another.” Santiago v. Leon, 299 So. 3d 1114, 1117 (Fla. 3d DCA 2020).

There are no allegations of following in this case, so we focus on the statutory

requirements for harassment and cyberstalking.         Both harassment and

cyberstalking require a “course of conduct” that is “directed at a specific

person”6 causing “substantial emotional distress to that person” that “serves

no legitimate purpose.” See § 784.048(1)(a) and (d), Fla. Stat. (2020).


6
  In Santiago, this Court held that “Florida case law has mandated that
threats via social media be directed to the individual – not by content, but by
delivery . . . .” 299 So. 3d at 1119. Santiago relied on Logue v. Book, a
Fourth District panel decision. The Fourth District subsequently granted
rehearing en banc in Logue and vacated the panel decision, holding that “a
course of conduct ‘directed at’ a victim can include communications with third
parties.” Logue v. Book, 297 So. 3d 605, 612 (Fla. 4th DCA 2020), review
denied, SC20-1063, 2021 WL 276145 (Fla. Jan. 27, 2021). The Florida
Legislature recently amended the definition of “Cyberstalk” in section

                                       8
      “[B]y its statutory definition, stalking requires proof of repeated acts.”

Pickett, 236 So. 3d at 1144 (quoting Lukacs v. Luton, 982 So. 2d 1217, 1219

(Fla. 1st DCA 2008)); see also Carter v. Malken, 207 So. 3d 891, 894 (Fla.

4th DCA 2017) (“A minimum of two incidents of harassment are required to

establish stalking.” (citing Wyandt v. Voccio, 148 So. 3d 543, 544 (Fla. 2d

DCA 2014))).     Further, each incident must be supported by competent

substantial evidence. See David v. Schack, 192 So. 3d 625, 628 (Fla. 4th

DCA 2016) (quoting Touhey v. Seda, 133 So. 3d 1203, 1204 (Fla. 2d DCA

2014)).

      On appeal, Ozyesilpinar argues that the evidence presented below

was insufficient to satisfy the legal definition of stalking in section 784.048.

We agree.

      As an initial matter, the trial court’s finding that some of the alleged

incidents were for a legitimate purpose is supported by competent

substantial evidence. See Logue v. Book, 297 So. 3d 605, 614 (Fla. 4th DCA

2020), review denied, SC20-1063, 2021 WL 276145 (Fla. Jan. 27, 2021) (“A



784.048 as follows: “To engage in a course of conduct to communicate, or
to cause to be communicated, directly or indirectly, words, images, or
language by or through the use of electronic mail or electronic
communication, directed at or pertaining to a specific person . . . .” Ch.
2021-220, Laws of Fla. (additions in bold) (effective October 1, 2021). Our
analysis does not rely on the “directed at” statutory requirement.

                                       9
finding of ‘no legitimate purpose’ to a given action must not only comport with

common sense, it must also be evidenced by a complete lack of usefulness

or utility.” (citing David v. Textor, 189 So. 3d 871, 875 (Fla. 4th DCA 2016)

(“[W]hether a communication serves a legitimate purpose is broadly

construed and will cover a wide variety of conduct.”))). It is undisputed that

Jalali was under investigation by authorities in Colombia for matters related

to investments he made in a gold mining company.              As Jalali himself

admitted on cross-examination, it is understandable that residents would be

concerned that the president of the condominium association was under

investigation.

      The trial court relied on two incidents in support of the permanent

injunction: (1) the August 12, 2019 email and (2) a Facebook post. Based

on the record before us, we conclude that the Facebook post was legally

insufficient to support an incident of stalking. It contains the same allegations

of gold smuggling found in the various emails that the trial court correctly

determined were for a legitimate purpose. See O’Neill v. Goodwin, 195 So.

3d 411, 413 (Fla. 4th DCA 2016) (“[C]ourts have generally held that contact

is legitimate when there is a reason for the contact other than to harass the

victim.”).




                                       10
      Moreover, the trial court made no express findings that the Facebook

post satisfied the other statutory elements. See Santiago, 299 So. 3d at

1117 (Fla. 3d DCA 2020) (reversing a stalking injunction where “the

transcripts for the two evidentiary hearings reflect that, aside from

determining that Santiago had engaged in ‘stalking-like’ and ‘creepy’

behavior, the lower court neither referred to section 784.048, nor made any

express findings with respect to any of the statutory elements for stalking set

forth therein”); Hutsell v. Hutsell, 263 So. 3d 266, 268 (Fla. 1st DCA 2019)

(reversing a domestic violence injunction based on stalking where the trial

court did not make specific findings, and the evidence presented was legally

insufficient to support the injunction); see also Jones v. Jackson, 67 So. 3d

1203, 1205 (Fla. 2d DCA 2011) (Altenbernd, J., concurring) (“[T]his case is

an example of an injunction that would have been easier for the appellate

court to review if there had been findings of fact.”).

      Because the Facebook post is legally insufficient and it was the only

other incident apart from the August 12 email that the trial court considered

sufficient, the record does not support the permanent stalking injunction,

which requires a minimum of two incidents. This is not to say we approve of

Ozyesilpinar’s conduct, which even she conceded was, at times,

inappropriate. “But, for us to affirm the challenged injunction order, the



                                       11
complained-of conduct must meet the express statutory elements.”

Santiago, 299 So. 3d at 1120. Here, it does not. “As tempting as it might be

to force some civility into the matter by stanching Respondent’s speech

against Petitioner with a court order, to do so would ignore the protections of

the First Amendment and the wording of the stalking statute.” Logue, 297

So. 3d at 618.

      Reversed and remanded.




                                      12